Citation Nr: 0008468	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and the appeal was certified by the 
Atlanta, Georgia, RO.  The Board remanded this matter in 
October 1998 for re-adjudication under the revised VA 
diagnostic criteria for rating hypertension that became 
effective while the appeal was pending, and the file is now 
back at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The record does not contain evidence showing diastolic 
blood pressure readings predominantly 120 or more.


CONCLUSION OF LAW

A schedular rating in excess of 20 percent for the service-
connected hypertension is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Part 4, 
Diagnostic Code 7101 (1994 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The record shows that the veteran is service-connected for 
hypertension, or hypertensive vascular disease, since July 
1989.  He filed a claim for a schedular rating exceeding 10 
percent for this disability in 1995, and the RO denied the 
claim, in the rating decision hereby on appeal, after a 
review of the evidence of record under the provisions of the 
version of Diagnostic Code 7101 of the Schedule that was in 
effect at that time, which provided for such a rating when 
the diastolic pressure was predominantly 100 or more, and 
when continuous medication was shown necessary to control 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  See, 38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7101 and Note 2 (1994).  The same diagnostic 
code also authorized a 20 percent rating if there were 
diastolic blood pressure readings predominantly 110 or more, 
with definite symptoms; a 40 percent rating if there were 
diastolic blood pressure readings predominantly 120 or more, 
with moderately severe symptoms; and a maximum rating of 60 
percent if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  See, 
38 C.F.R. § 4.104, Part 4, Diagnostic Code 7101 (1994).

On appeal, the Board remanded the matter for re-adjudication 
under the revised VA diagnostic criteria that became 
effective in January 1998, while the appeal was still 
pending.  This additional action was requested in order to 
comply with a prior holding by the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1999, hereinafter, "the 
Court"), to the effect that, in this type of cases, the 
claimant is entitled to have his or her claim adjudicated 
under the version of the applicable regulation that is the 
most favorable to his or her claim.  See, in this regard, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see, also, more 
recently, Dudnick v. Brown, 10 Vet. App. 17 (1996).

The record further shows that, after a review of additional 
pertinent VA medical evidence produced between 1990 and 1998, 
and the report of a VA hypertension examination that was 
conducted in June 1999, the RO granted the current rating of 
20 percent in an August 1999 rating decision, after resolving 
reasonable doubt in favor of the veteran and taking into 
account the provisions of the above cited § 4.7.  This time, 
the adjudication was accomplished under both sets of 
regulations applicable to this matter, i.e., the 1994 and 
1999 versions of Diagnostic Code 7101.  The Board notes that, 
under the current (1999) version, a 20 percent rating is 
warranted when the diastolic pressure is predominantly 110 or 
more, or the systolic pressure is predominantly 200 or more; 
a 40 percent rating is warranted when the diastolic pressure 
is predominantly 120 or more; and a maximum rating of 60 
percent is warranted when the diastolic pressure is 
predominantly 130 or more.  See, 38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7101 (1999).

Pursuant to the current version of Diagnostic Code 7101, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and, for purposes of this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90 mm. or greater, while "isolated 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See, 38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7101, Note 1 (1999).

The VA outpatient medical records in the file reveal the 
following blood pressure readings, as reported between 1995 
and 1998:

May 1995:		144/90
July 1995:		170/110
August 1995:		172/100, 154/94 
September 1995: 	146/84
November 1995:	186/110, 160/100/ 150/100, 190/114, 181/101
January 1996:	180/100, 140/100
February 1996:	156/88
June 1996:		158/98
December 1996:	188/100
March 1997:		170/106, 172/108, 158/100, 140/88
April 1998:		180/122, 180/108
July 1998:		162/108
November 1998:	174/115

According to the report of the June 1999 VA hypertension 
examination, the veteran had an unstable type of blood 
pressure and needed regular follow-up on his medications, but 
was "presently stable and the only thing is that he gets 
tired and fatigued."  It was noted that there was no 
evidence of swelling of the legs or any hospital admissions 
for congestive heart failure findings.  On examination, he 
was cooperative, alert and afebrile, and his tongue was 
described as "pink, midline."  His speech, smelling, 
swallowing, taste and cranial nerves were all intact.  The 
neck was supple, the chest was "very clear," there was no 
evidence of rhonchi, rales or any abnormalities, as well as 
no clinical evidence of any cardiomegaly, and the carotids 
and the abdominal aorta revealed no bruits.  There was no 
history of intermittent claudication in the upper and lower 
extremities, and it was noted that the lower extremities 
revealed no evidence of edema, congestion, varicosities or 
phlebitis, "in spite of the blood pressure," which the 
examiner noted was "pretty high in the range of 194/124 and 
210/108 and then 196/112."   In the diagnosis section, the 
subscribing examiner indicated that the veteran "has 
unstable essential hypertension, on medications."

In addition to the above, the veteran submitted a November 
1998 handwritten statement, in which he essentially restated 
his contentions of record to the effect that he believes that 
he is entitled to an increased rating for the service-
connected hypertension.  He also said in this statement that 
he had not received private medical treatment for this 
condition.

As shown above, only two of the 26 diastolic blood pressure 
readings recorded since July 1995 (i.e., the one obtained in 
April 1998, and one of the three such readings obtained in 
the June 1999 VA medical examination) have been higher than 
120, and, in fact, only seven of those 26 diastolic blood 
pressure readings is at least 110.  The Board is of the 
opinion that the RO correctly applied the reasonable doubt 
doctrine and the provisions of § 4.7 when it decided in the 
August 1999 rating decision to grant the current rating of 20 
percent, which, as noted earlier, requires evidence of 
diastolic pressure readings predominantly 110 or more, with 
definite symptoms under the old version or systolic pressure 
readings predominantly 200 or more under the new version.  
The RO was also correct in denying a higher schedular rating 
because the record does not reveal evidence of diastolic 
blood pressure readings predominantly 120 or more, as 
required by both versions of Diagnostic Code 7101 for ratings 
exceeding 20 percent.

In view of the above, the Board concludes that a schedular 
rating in excess of 20 percent for the service-connected 
hypertension is not warranted.

Finally, the Board notes that the record shows that the RO 
already considered the question of a referral of the above 
matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999), 
and decided against such a referral.  (See, in this regard, 
the August 1999 rating decision and a September 1999 
Supplemental Statement of the Case.)  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's finding that the present case presents no exceptional 
set of circumstances as to warrant a referral for extra-
schedular consideration under § 3.321(b)(1).  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 20 percent for the 
service-connected hypertension is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


